FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50214

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05135-LAB

 v.
                                                 MEMORANDUM*
ADALBERTO RIVERA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Adalberto Rivera appeals from the district court’s judgment and challenges

the 12-month custodial sentence and 18-month term of supervised release imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera contends that the custodial portion of his sentence is substantively

unreasonable because the district court already accounted for the alleged cause of

his violations—his drug addiction—by imposing drug treatment as a condition of

supervised release. He further contends that the term of supervised release is

substantively unreasonable in light of the district court’s belief that he is not

amenable to supervision. The district court did not abuse its discretion in imposing

Rivera’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines custodial term and 18-month term of supervised release are

substantively reasonable in light of the 18 U.S.C. § 3583(e) factors and the totality

of the circumstances, including the need to deter Rivera from future violations.

See Gall, 552 U.S. at 51. Moreover, contrary to Rivera’s contention, the record

reflects that the district court imposed the additional term of supervision in order to

provide him with rehabilitative services that he requested, not to punish him. See

United States v. Hurt, 345 F.3d 1033, 1036 (9th Cir. 2003) (“A violation of the

conditions of supervised release does not obviate the need for further supervision,

but rather confirms the judgment that supervision was necessary.”).

      AFFIRMED.




                                            2                                       15-50214